Name: Council Regulation (EU) NoÃ 630/2011 of 21Ã June 2011 amending Regulation (EU) NoÃ 7/2010 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  trade;  industrial structures and policy
 Date Published: nan

 30.6.2011 EN Official Journal of the European Union L 170/1 COUNCIL REGULATION (EU) No 630/2011 of 21 June 2011 amending Regulation (EU) No 7/2010 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure sufficient and uninterrupted supplies of certain goods insufficiently produced in the Union and to avoid any disturbances on the market, for certain agricultural and industrial products, autonomous tariff quotas have been opened by Council Regulation (EU) No 7/2010 (1) within which those products can be imported at reduced or zero duty rates. (2) The quota volumes, previously established, for autonomous tariff quotas of the Union with order numbers 09.2767, 09.2813, 09.2977, 09.2628, 09.2629 and 09.2635 are insufficient to meet the needs of the Union industry. Consequently, those quota volumes should be increased, from 1 July 2011 in the case of the tariff quotas with the order numbers 09.2767 and 09.2813, and from 1 January 2011 in the case of tariff quotas with the order numbers 09.2977, 09.2628, 09.2629 and 09.2635. (3) Moreover, for the autonomous tariff quota of the Union with the order number 09.2631 the product description should be revised. (4) In addition, it is no longer in the interest of the Union to continue to grant a tariff quota for the second semester of 2011 in respect of the tariff quota with the order number 09.2947. That quota should therefore be closed with effect from 1 July 2011 and the corresponding row should be deleted from the Annex to Regulation (EU) No 7/2010. (5) Regulation (EU) No 7/2010 should therefore be amended accordingly. (6) Since some of the measures provided for in this Regulation should take effect from 1 January 2011 and others from 1 July 2011, this Regulation should apply from those dates respectively and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 7/2010 is hereby amended as follows: (1) the rows for the tariff quotas with order numbers 09.2767, 09.2813 and 09.2631 are replaced by the rows set out in Annex I to this Regulation; (2) the rows for the tariff quotas with order numbers 09.2977, 09.2628, 09.2629 and 09.2635 are replaced by the rows set out in Annex II to this Regulation; (3) the row for the tariff quota with order number 09.2947 is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2011. However, point (2) of Article 1 shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 2011. For the Council The President FAZEKAS S. (1) OJ L 3, 7.1.2010, p. 1. ANNEX I Tariff quotas referred to in point (1) of Article 1 Order number CN code TARIC Description Quota period Quota volume Quota duty 09.2767 ex 2910 90 00 80 Allyl glycidyl ether 1.1.-31.12. 4 300 tonnes 0 % 09.2813 ex 3920 91 00 94 Co-extruded trilayer poly(vinyl butyral) film without a graduated colour band containing by weight 29 % or more but not more than 31 % of 2,2'-ethylenedioxydiethyl bis(2-ethylhexanoate) as a plasticiser 1.1.-31.12. 3 000 000 m2 0 % 09.2631 ex 9001 90 00 80 Unmounted glass lenses, prisms and cemented elements for use in the manufacture of goods of CN codes 9002, 9005, 9013 10 and 9015 (1) 1.1.-31.12. 5 000 000 units 0 % ANNEX II Tariff quotas referred to in point (2) of Article 1 Order number CN code TARIC Description Quota period Quota amount Quota duty 09.2977 2926 10 00 Acrylonitrile 1.1.-31.12. 50 000 tonnes 0 % 09.2628 ex 7019 52 00 10 Glass web woven from glass fibre coated in plastic, of a weight of 120 g/m2 ( ± 10 g/m2), of a type used in rolling insect screens with fixed frames 1.1.-31.12. 1 900 000 m2 0 % 09.2629 ex 7616 99 90 85 Aluminium telescopic handle for use in the manufacture of luggage (1) 1.1.-31.12. 600 000 units 0 % 09.2635 ex 9001 10 90 20 Optical fibres for the manufacture of glass fibre cables under heading 8544 (1) 1.1.-31.12. 3 300 000 km 0 %